                                ^niteb States! Bisitnct Court
                         for tfie ^otttfiem Siiotrttt of ^^eorgta
                                    ^toteofioro IBtlitOton                       FILED
                                                                          Scott L. Poff, Clerk
                                                                       United States District Court

                                                                   By casbell at 4:48 pm, Nov 01, 2018
              UNITED STATES OF AMERICA,
                                             )
              V.                             )          CR 610-001


              KEVIN LAMONT GOURDINE,

                   Defendant.


                                             ORDER


                   After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, dkt. no.

              387, to   which   objections have been filed, dkt.     no. 388.                            The

              objections filed by Gourdine are without merit.    Accordingly, the

              Report and Recommendation of the Magistrate Judge is ADOPTED as

              the opinion of the Court.    The appeal is not taken in good faith,

              and his request to proceed in forma pauperis on appeal, dkt. no.

              383, is likewise without merit and DENIED.

                   SO ORDERED this 1st day of November, 2018.




                                             HON.'"LISA GODBE^ WOOD, JUDGE
                                             UNITED STATES DISTRICT COURT
                                             SOUTHERN   DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
